Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 04/20/2022 has been entered.
 Independent claims 1, and 14-15 have been amended with incorporated languages of Objectable claims 7, 13, and 20.
Claims 3, 5-7, 11-13, 16, and 18-20 are cancelled.
New claims 21-31 have been added. 
Claims 1-2, 4, 8-10, 14-15, 17, and 21-31 currently pending.                                                                                                                                                                                           
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-2, 4, 8-10, 14-15, 17, and 21-31 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended and argued claims, which teaches a chat-based interaction method involves receiving audio input associated with a meeting, detecting an intent from the audio input, and generating text content associated with the audio input in response to detecting the intent from audio input. The text content is displayed in a chat interface. The edits to text content displayed in the chat interface are received. A message seeking a response to save or discard the text content is displayed, as illustrated in the independent claims 1, and 8, and 14.

       Furthermore, claims 1-2, 4, 8-10, 14-15, 17, and 21-31 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 8-10 of the response filed on 04/20/2022.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
05/31/2022